677 So. 2d 96 (1996)
Chris CADENHEAD, Appellant,
v.
Donald J. and Victoria Q. GAETZ, et al., Appellees.
No. 95-3543.
District Court of Appeal of Florida, First District.
July 25, 1996.
*97 Daniel C. Campbell of Cadenhead, Campbell, Knopes & Jernigan, Crestview, for Appellant.
Christa L. Hardy of Chesser, Wingard, Barr, Whitney, Flowers and Fleet, P.A., Shalimar, for Appellee.
PER CURIAM.
This appeal arises from an order granting attorneys' fees to Appellees. We reverse and remand because we cannot discern the legal basis for the lower court's award.
Generally, attorney's fees are not awarded unless authorized by statute or contract. Here, the lower court failed to cite to any statute or contract authorizing an award of attorneys' fees and failed to state any exception to this general rule. See, e.g., California Fed. Sav. & Loan Ass'n v. Coley, 593 So. 2d 1152 (Fla. 1st DCA 1992). On remand, the trial court shall either provide an appropriate legal basis for the attorneys' fee award or strike it.
BOOTH, JOANOS and BENTON, JJ., concur.